Citation Nr: 1757949	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  06-34 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1980 and from November 1982 to July 1996.
The Board referred the issue of entitlement to TDIU to the Agency of Original Jurisdiction (AOJ) for appropriate action in October 2010, as that issue had been raised by the record but not yet adjudicated by the AOJ. In particular, the Veteran claimed that he has been unemployable since 1996 due primarily due his migraine headaches. When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In May 2015, the Board denied entitlement to TDIU. That decision was appealed in a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in November 2016, the May 2015 Board decision was vacated and remanded for further proceedings consistent with the decision. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran has met the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, since January 10, 2005.  Effective December 2017, the Veteran is service connected for migraine headaches, rated at 50 percent disabling; hypothyroidism, rated at 30 percent disabling; left hip bursitis, rated as 20 percent disabling; left eye retinopathy, rated as 10 percent disabling; left ureteral calculus, rated as 10 percent disabling; actinic keratosis right hand and forehead, rating as 10 percent disabling; right elbow tendonitis, rated as 10 percent disabling; left knee chronic patellofemoral pain syndrome, rated as 10 percent disabling; right wrist ganglion cyst, rated as 0 percent disabling; otitis media and externa, rated as 0 percent disabling; right shoulder scar, rated as 0 percent disabling; burn and shrapnel scar; rated as 0 percent disabling; left hip extension, rated as 0 percent disabling; and left hip flexion, rated as 0 percent disabling. The Veteran's service-connected disabilities therefore have a combined rating of 80 percent. Effective January 10, 2005, the Veteran had a combined 80 percent rating including the 50 percent rating for migraines. 38 C.F.R. § 4.16(a) (2017).  

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

The Veteran asserts that he is unemployable due primarily to his migraine headaches, which he states have been of essentially the same frequency and severity since service. In particular, he has reported constant headaches which are more severe approximately 2-4 times per month, in that he has difficulty thinking or functioning and must lie down for 1-3 days. The Veteran indicated that he had not been able to work for years because of the prostrating headaches. See the November 2006 statement. 

Review of the record shows that the Veteran has not worked since 1996. He has been in receipt of SSA disability benefits effective since June 2000. The October 2007 fully favorable decision from the SSA indicates that the Veteran was found to have severe impairment based on Gulf War Syndrome as of that date. There are also several medical opinions indicating that the Veteran is unemployable due to Gulf War Syndrome, including migraine headaches as well as other symptomatology or disabilities for which he has not been granted service connection. See e.g. July 2008 private record.

Regarding the Veteran's work and educational background, the evidence shows that he has a high school education and work experience as an administrative specialist, postal clerk, recruit instructor, hull technician, and boiler tech. See Veteran's military personnel records and the December 2010 VA examination. At the time of retirement from military service, the Veteran had been writing exams at the Naval Air Station in Pensacola. See March 2005 VA examination.

The weight of the evidence shows that the service-connected migraine headaches (current rating of 50 percent), the Veteran's predominant disability per his statements, preclude the Veteran from engaging in all forms of substantially gainful employment.

On a September 2002 Disabled Veterans Application for Vocational Rehabilitation, the Veteran noted that he was not working. Further, he indicated on the form that "since I am unable to attend Chapter 30 school or work without becoming sick I am interested in obtaining a computer and related equipment to enable to work within my home." 

The March 2005 VA examination report indicates that the Veteran indicated that he has headaches daily and some days, they are worse than others. He reported that the symptoms are worse with exposure to fumes such as perfume, traffic fumes, and insecticides, or foods such as MSG or foods cooked in aluminum pots. He stated that his headaches are better if he takes Aleve, but Aleve only takes the edge off and does not completely relieve the headache. The Veteran indicated that he has tried Elavil, Ultram, and Fioricet in the past, but they were not helpful. He reported that he is able to perform his activities of daily living as he has "learned to live with his headaches." He had no aura, nausea, vomiting or vision changes. 

The December 2010 VA examination report details the history of the Veteran's headaches disorder. The VA examiner reviewed the claims folder including the post-service treatment records from the Naval Hospital Pensacola. The VA examiner noted that in in February 2005, there was a diagnosis of headaches with a normal neurologic exam. In September 2005, the diagnosis was chronic daily headaches as part of Gulf War Syndrome and the Veteran was prescribed Fiorinal in October 2005. The records show that he had a diagnosis of chronic daily headaches in August 2006 and since that time; he had not been able to get back to work because of the increased headaches. A consult dated in September 2006 indicates that the Veteran experienced headaches 2-3 times per months and the headaches were aggravated by perfumes and fumes and relieved by lying down and naproxen intake. Tension type headaches were diagnosed in October 2006. An October 2006 record indicates that the diagnosis was chronic daily headaches with unclear etiology. It was noted that he had a history of prostrating headaches occurring 1-2 times a week triggered by perfumes and not associated with photophobia, phonophobia, or gastrointestinal upset. The Veteran was prescribed Depakote in October 2006. He was seen by different primary care physicians and an allergist in July 2008 and the diagnosis was chronic prostrating headaches due to irritants, rhinitis, and sinusitis. A consult in March 2010 mentioned migraine headaches as a diagnosis and a recent consult dated in November 2010 diagnosed chronic prostrating headache triggered by chemicals, fragrances, and scents. The Veteran was advised to continue Fiorinal because his headaches were occurring weekly. 

A December 2010 VA examination report notes that the Veteran reported that the prostrating headaches attacks are precipitated by smelling fumes; the flare-ups were 9/10 (10 most severe) and during the flare-up, the Veteran was unable to reason or think because of the pain. The Veteran stated that the attacks last for 2-3 days. The current treatment was Fiorinal and resting in a dark and silent room. The Veteran underwent neurological examination which was essentially negative. The VA examiner opined that the service-connected migraine headaches caused moderate functional limitation. 

An August 2014 VA medical opinion indicates that the VA examiner extensively reviewed the Veteran's file including the 2013 letter and records from Dr. Dean, letters in support of the Veterans claim, medical treatment records, and VA examination reports. The VA physician indicated that the functional limitations of each condition were taken into account from the previously noted records and based upon review of these records, he opined that the Veteran was capable of sedentary to light physical activity, based on his service-connected conditions alone, if he so chose.

In correspondence dated September 2017, the Veteran's private physician Dr. P.C. submitted an opinion stating that "after a thorough review of the medical records, medical opinions, lay person statements and pertinent medical literature on the subject, it is my medical opinion that the Veteran has been unable to secure gainful employment since June 1996 solely due to his Gulf War Syndrome (GWS) and associated migraine headache disability. The medical record is clear that his symptoms have been disabling and fit with the accepted natural history of GWS. I disagree with the August 2014 VA examiner who did not examine the Veteran, and whose conclusions do not correlate with the degree of disability clearly documented in the rest of the medical record."

In separate September 2017 statements, the Veteran's pastor noted that smells inside the church caused severe headaches which eventually led the Veteran avoiding the church altogether. Further, his wife stated that she would air out the mail and wash down groceries as extreme measures used to limit the Veteran's exposure to fumes which always led to severe headaches. 

The Board finds that the September 2017 private medical opinion has more probative value than the December 2014 VA examiner's medical opinion. The September 2017 private physician reviewed the Veteran's claims file, including VA treatment records and service treatment records. The physician also considered the Veteran's current symptoms and a complete history of the service-connected disabilities. In addition, the opinion was provided by a medical professional with knowledge, training, and expertise and was supported by a thorough rationale based on such knowledge. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). Further, the examiner's opinion is consistent with the other evidence of record.
The Board also notes the August 2014 VA opinion to be of less probative value as the examiner did not provide a rationale in support of his opinion. See November 2016 CAVC Decision.

Given the Veteran's competent and credible lay statements and the highly probative value of the September 2017 private medical opinion, the Board finds that the evidence is at least in equipoise as to whether the Veteran is entitled to TDIU. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107 (b) (West 2012); 38 C.F.R. § 3.102 (2017). 

In reaching this decision, the Board points out that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). As a result of the foregoing evidence, the Board finds that the Veteran is entitled to a TDIU as of January 10, 2005, the date that the underlying Migraines increased rating claim was received. 









	(CONTINUED ON NEXT PAGE)


ORDER


Entitlement to TDIU is granted effective January 10, 2005.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


